ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant insists that we misapprehended the complaint in bill of exception number one as shown by .his “assignment of error No. 1.” Said assignment is much more to the point than the bill. This court is controlled by the bill and does not look to assignments of error which are required in civil cases.
The bill reflects that the jury sent word to the trial judge by the officer asking about the form of the verdict. The officer found the judge in his office and not in the court room, and delivered the message. The judge directed the officer to tell the jury to refer to the charge which they had in which he had indicated the form of verdict to which no objection had been interposed when the charge was delivered to the jury. The *208officer took the judge’s message to the jury. The record reflects affirmatively that what has been here stated is all that happened. Appellant contends that the jury should have been brought into open court and there communicated their request to the judge as required by Art. 21, 676 and 677, C. C. P., and that because this was not done the judgment herein should be reversed. Had the jury been brought into court and asked the court for the information requested the point now urged would have been avoided, but we do not believe a reversal is demanded under the circumstances affirmatively shown. We are in agreement with appellant that if the trial judge had given the jury any additional instructions in the message sent them from his office it would require a reversal under many authorities, but this did not occur. The same principal is involved as where somthing occurs in the trial of a felony case in the absence of the jury. See Speegle v. State, 102 Tex. Cr. R. 498, 278 S. W. 437; Powers v. State, 23 Tex. Cr. R. 42, 5 S. W. 153; Cartwright v. State, 97 Tex. Cr. R. 230, 259 S. W. 1085. It being affirmatively shown that no injury could have resulted to appellant from the incident complained of it furnishes no ground for reversal.
We have carefully examined other bills of exception referred to in appellant’s motion and urged as presenting reversible error, and have considered them in connection with the facts developed, and the court’s charge. We are not impressed with appellant’s contention that such bills present error upon which a reversible should be predicated, nor do we think it necessary to discuss them in detail.
The motion for rehearing is overruled.